Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 1 of 49 PagelD #: 117

EXHIBIT A
“Part 3”
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 2 of 49 PagelD #: 118

10

ii

12

13

14

15

16

i?

i8

19

20.

21

22

23

24

25

 

87
HEARING OFFICER FRONCZAK: Government Exhibit

10 is accepted into the record.
(Government's Exhibit 10 received in evidence.)
MR. BOYER: Okay. i'm sorry.
BY MR. BOYER:
Q. Ms. Valis, can you kind of help us out here?

50 is this first letter here, do you recognize that?

A. Yes.

QO. What is this letter?

A. This is a letter that we send as a follow-up
to a warning conference. It basically memorializes

that we had a warning conference and what was discussed
at that warning conference.

O. All right. And this indicates that the
Warning conference was held on July 10, 2012, at this
Location here?

A. That is correct.

Q. All right. Did you participate in that -~

A. Yes, I did.

Q. ~- warning conference?

A. Yes.

Q. Who else was there? Was Mr. Frazier there?
A. Mr. Frazier was there, and my supervisor was

there. I don't recall anybody else being there.

Qo. Okay. And what was -+ do you remember what

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-3 Filed 12/09/19 Page 3 of 49 PagelID #: 119

10

ii.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

88
was discussed during that warning conference?

A. We would have discussed the report of
violations that we gave him, any corrective actions
that he’s taken at that point in time, and how he's
going to move forward.

QO. Okay. Now, I notice that page 3 of this
exhibit, right, the letter's dated July 10th. This
appears to be a warning letter.

A. Correct.

2. Was that -- so a warning letter was issued in
addition te the warning conference?

A, That's correct, yes.

Q. Okay. And finally the third letter there,
that appears to be informing the notification of the
warning conference; is that correct?

A. Yes.

Q. That would have been sent to Mr. Frazier?

A. Yes, that's correct.

Q. All right. Understanding then that this one

went to a warning conference, was there any history or

compliance problems prior to this warning conference?

A. Yes.
Q. Okay. Can you speak to that?
A. Going back to the original letters that we're

talking about, in Exhibit 1 --

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-3 Filed 12/09/19 Page 4 of 49 PagelID #: 120

10

il:

12

13

14

is

16

1?

16

19

26

21

22

23

24

25

 

89
QO. Government Exhibit 1.
A. -- it does have all of the compliance history
in here. So we did have an inspection in 2010, and he

was cited for various violations dealing with 4473s and
the A&D book. That was 2010. fn 2011, it looks like
we also did an inspection in 2011. He was also cited

for violations of the A&D and 4473.

Q. And that actually is the one here --
A. Yes.
OQ. ~~ the warning conference that came following

that 201] compliance inspection; is that correct? Or,

no, 2012.
A. 2012.
Q. Yeah.
A. So, yeah. This would be before we had the

warning conference.

Q. Okay.

A. 2012 was the warning conference. Generally,
we do a warning letter first, and then if they have
repeats and violations, more instances, then we go to a
warning conference.

QO. I see. And so just to clarify, there was
this 2010 compliance inspection?

A. It looks to me there was a 2010 and a 20i1

compliance inspection, and then we went back again in

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 5 of 49 PagelD #: 121

10

117

12

13

14

15

16

17

18

19 .

20

21

22

23

24

25

 

90
2012,

Q. Okay. And as a result of the 2010 compliance
inspection, did ATF take any action?

A. It looks iike he received a warning letter
per the compliance history.

Q. Is that one of the reasons why a warning
conference was held following the 2012 inspection?

A. That would be correct. If he had repeat
violations, if he had higher instances of violations,
we would have proceeded to a warning conference, yes.

Q. Within the warning letter, is part cf the
intention to put the federal firearms licensee on
notice that additional violations could potentially
lead to revocation of the license?

A. Yes, that's correct.

Q. Would that have also been the similar intent
and purpose of the warning conference?

A. Yes, absolutely.

MR. BOYER: And I'm going to mark this again
Government Exhibit il. This is a two-page document,
and once again, this is going to be an acknowledgement
of federal firearms regulations, this one dated
November 4, 2014. And a copy to the Hearing Officer,
Mr. Frazier, court reporter, and to Ms. Valls.

HEARING OFFICER FRONCZAK: Government Exhibit

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 6 of 49 PagelD #: 122

10

Li

12

13

14

15

16

17

i8

19

20

Z21

22

23

24

25

 

91

ll is accepted into the record.
(Government's Exhibit 11 marked and received in
evidence.)

BY MR. BOYER:

Q. Ms. Vallis, do you recognize this document?
A. Yes, I do.
OQ. Similar to what we've see, the previous

Government Exhibits 3 and 8 and 7?

A. Yes.

2. And is this your signature on the second
page?

A. Yes, it is.

Q. All right, 2014 did this also then accompany
an inspection?

A. Yes, it did.

Q. Okay. And you participated in the inspection
of Mr. Frazier's pawn shop?

A. Yes, I did.

Qo, And as before, it looks like you had gone
through and acknowledged that you had discussed each of
the requirements under the federal firearms regulations

With Mr. Frazier?

A. Not with Mr. Frazier. This is signed by Bill
Hofiman.
Q. Okay. Who is Bill Hoffman?

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) $74-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 7 of 49 PagelD #: 123

190

11

12

23

i4

15

16

1?

18

19

20

21

22

230

24

25

 

92

A. He is the firearms manager. I'm not sure
exactly what his title was, but he was the one who was
doing all the firearms transactions at that time. So
Mr. Frazier had delegated him to actually participate
in the compliance inspection and go over the rules and
regulations with me.

Q. Okay. And this wouid be a notice here on the
second page then. The signature then, that's of
William Hoffman, Bill Hoffman?

A. That's correct, yes.

om Okay. That's 11: I'm handing you one more
document in case you didn't have enough already.

MR. BOYER: I'm marking this Government
Exhibit 12. Government Exhibit 12 is going to be a
one-page document titled documents provided to and
reviewed with the FFL. I'm handing a copy to the
Hearing Officer, Mr. Frazier, court reporter.

HEARING OFFICER FRONCZAK: Government Exhibit
12 is accepted into the record.
(Government's Exhibit 12 marked and received in
evidence.)

BY MR. BOYER:

QO. I'm handing it to you, Ms. Valls. Ms. Valls,
do you recognize this document?

A, Yes, I ado.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
{410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-3 Filed 12/09/19 Page 8 of 49 PagelD #: 124

10

il

12

23

i4

15

16

i?

18

19

20

21

22

230

24

25

 

93
Q. What is this?
A. This is a listing of ail the documents that
we -~ the hard copy documents that we provide to the

FFL or their representative.

Q. Okay. And f

note here,

it looks like -- so

these were the documents then that would have been

issued to Frazier's Pawn Shop <<

A. That's correct.

Q. -- if I'm reading
name?

A. Yes.

Q. And, again, whose
bottom?

A. William Hoffman.

Q. And he is signing

says industry member?

A. Yes. Mr. Frazier
ahead and do the compliance

on his behalf.

it right, the licensee's

signature do we have at the

it in his capacity as it

gave him permission to go

inspection with us and sign

2. Okay. And if you can, it looks like there's
checkmarks in each of these boxes.

A. Yes.

QO. What are the checkmarks, and what is this
indicating?

A. We marked off every document that we gave to

Free State Reporting,
1378 Cape St.
Annapolis,

(410) 8

Inc.
Claire Road
MD 21409

74-Q947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 9 of 49 PagelD #: 125

id .

il

i2

13

14

i5

16

1?

18

19

20

21

22

23

24

29

 

94
him that's on the list. The backward checks are mine
because I'm left handed.

on Okay.

A. So I completed it.

Q. All right. And why do you, I guess, have
this form?

A. Just so that we can document that not only we
went over the acknowledgement, but we also gave them
the forms that were related to the acknowledgement of
federal firearms regulations.

Q. Okay. All right. Ms. Valls, I'm going to
fast forward in -- well, let's see here. Before I go
there, 2014 inspection that you participated in that.
Were there any violations noted in your inspection in
2014?

A. Yes.

Q. Take a look at Government Exhibit 1.

A. Yes, there were.

Q. Okay. Can you generally speak to the
violations?

A, Again, just acquisition/disposition
violations as well as 4473 violations.

QO. Okay. And did ATF take any action following

that inspection?

A. We sent him a warning letter.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 10 of 49 PagelD #: 126

10

11

12

13

14 .

15

16

i?

18

19

20

21

22

23

24

25

 

95

CG. And in that warning letter, as done
previously, would Mr. Frazier have been put on notice
that any potential further violations could lead to
revocation of his License?

A. Yes.

Q. Now, fast forwarding in time, I understand
that you received a call on May 3, 2017, from
Mr. Hoffman, Biil Hoffman.

A. That's correct.

QO. All right. And what was that call?

A. Mr. Hoffman called because he said that he
had taken in a firearm, I'm not sure if was on pawn or
they purchased it, but he took in a firearm and he said
that he did not think that the firearm was configured
correctly, that it had a part that shouldn't be on it.
So he said that he had taken the part off of the
firearm, but he wanted an agent to come by to look at
the firearm to determine if that part was supposed to
be on it or not be on it.

Q. Um-hum. Did he mention that he had sold the
firearm?

A. No, he did not.

Q. Okay. What did you do after receiving this
phone call?

A. I referred the call over to Special Agent

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 11 of 49 PagelD #: 127

10°

li

12

13

14 ©

15

16

1?

18

19

20

21

22.

23

24

25

 

96
Martin and let him know what I talked about with

Mr. Hoffman and asked him if he could go out and look
at the firearm that Mr. Hoffman had.
Q. Now, of course, this eventually became a

criminal investigation?

A. Yes.
Q. And you're aware of that?
A, Yes.

Q. All right. So this was May 3, 2017, that you
received this cail. There was a search warrant

actually that was performed the following year, right,

in March --
A. That's correct.
Q. ~- of 2018?
A. Yes.
Q. All right. Did you have any involvement in

that search warrant or reviewing the records that were

recovered as a part of that search warrant?

A. Yes.
Q. Can you tell us about that?
A. There was a team of IOIs that were put

together, including our supervisor, and we went in with
our purpose of doing inventory to see if there was
anything, any firearms they had on the premises that

were not logged into their books.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 12 of 49 PagelD #: 128

10

11

12

13

14

15

14

L7

18

ig

20

21

22

23

24

29

 

97
Q. Okay. Did you find any firearms that were
not logged into their books?
A. Initially we found 10 firearms that were not

logged into their books, and later we found that there
were 2 in the book that were net in the correct order.
So we didn't find them initially. So we ended up
having eight firearms on the premises that were not yet
logged into the A&D book when we were there,

Q. And just to be clear, I understand per our
regulations that a licensee has until the end of the
next business day to log those firearms into their A&D
book?

A. That's correct.

QO. Were any of those firearms, you know,

received into Mr. Frazier's inventory during that time

frame?
A. I have no way of knowing that.
Q. Okay.
A. Yeah.
Q. To your knowledge, were any of those firearms

received within that short 24-hour period?

A. Not to my knowledge.

Q. Okay. All right. And then did you also
participate in the review of the records that were

recovered from Mr. Frazier’s shop?

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 374-0947

 
Case 3:19-cv-00208-GMG Document 1-3 Filed 12/09/19 Page 13 of 49 PagelD #: 129

10

li

12

13

id

15

16

Ll?

19

20

21

22

23

24

25

 

98
A. I did.

QO. And there were a number of violations that
were noted; is that correct?
A. That's correct.

MR. BOYER: Mr. Hearing Officer, I’m marking
Government Exhibit 13. This is going to be an 87-page
document consisting of 29 4473s and 51 number of
violations identified therein. I'm handing a copy to
the Hearing Officer, Mr. Frazier, the court reporter.

HEARING OFFICER FRONCZARK: Government Exhibit
Number 13 is accepted into the record.

(Government's Exhibit 13 marked and received in
evidence.)

BY MR. BOYER:

Qo. Ms. Valls, I'm handing you a copy of
Government Exhibit 13 as well.

A. Okay.

QO. Now, Ms. Valls, this is some of the records
that were recovered during the search warrant from
Mr. Frazier's pawn shop. And if I go through, I note
on page 3, for example, of Government Exhibit 13, there

is a box around number 29.

A. That is correct.
QO. What is that box?
A. That box indicates an error. We go through

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 14 of 49 PagelD #: 130

iO

11

12

13

14

15

16

1?

18

ig

20

21

22

23

24

25

 

99

the 4473s looking for errors. And so when we make
copies of them to put them into our databases, we put a
box around whatever we found to be wrong. In this
case, it's blank.

QO. Okay. And so I was going to say, what is the

error? It's blank. What should be within this box?

A. It should be the written out number of how
many firearms were sold in this transaction. So in
this case, there was one scld as shown above. So they

should have o-n-e written out as one.

QO. Okay. And is that a violation of federal
firearms regulations?

A. That's correct, ves.

Q. Okay. Let's move to the next 4473. It looks
like this one would be on the second page --

A. Yes,

Q. ~~ of that one. I notice on the bottom there

are two boxes there.

A. Um-hum.
Q. Again, does that indicate a violation?
A. Yes, because it's blank, and it should have

had a date and a signature there.
Q. Okay. And by not including -- and the
signature would be for the transferee or the buyer's

Signature --

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 15 of 49 PagelD #: 131

10

il

i2

13.

14

15

16

17

18

19

20

21

22

23

24

25

 

100

A. That's correct.

Q. ~~ aS well as the recertification date?

A, Yes.

Q. All right. And in not having the transferee
or buyer sign, is that a violation of the federal
firearms regulations?

A. Yes.

Q. Okay. I'm not going to go through all 87
pages, but let's go =- IT would like te go through just
one more here. And it looks like on the next -- so
this would be the third -- each Form 4473 I should note

is three pages each; is that correct?

A. It's actually more because it has
instructions, but the pages that you write on are three
pages, yes.

Q. And we've only included the pages that you
write on in the Government exhibit?

A. That's correct.

Q. Okay. So this would be moving then to the
third 4473 that we've included here. It looks like

we've got the same error for that or same violation?

A. Yes, that's correct.

QO. Here, where the transferee or buyer did not
sign?

A. Yes.

Free State Reporting, Ine.
1378 Cape St. Claire Road
Annapolis, MD 21409
{410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 16 of 49 PagelD #: 132

Lc

11

12

13

14

15

146

1?

i8

19

20

21

a2

23

24

25

 

101

OQ. All right. And you had an opportunity, again
you don't need to go through all of them, but you've
gone through and identified all the errors and
violations contained in these 4473s, correct?

A. Yes.

QO. And each of those have been indicated with a
box?

A. Yes.

Q. Okay. I would also note that I had said when

introducing the exhibit, that there were 29 4473s. The
number of violations were 51.

A. That's correct.

Q. Can you explain why that might be?

A. Well, each form may have multiple. So the
second one we locked at, it was missing a signature and
a date. So that would be two on one form, two errors
on one form.

OQ. Okay. Very good.

MR. BOYER: <i'il mark this Government Exhibit
14. This will be a lil-page document consisting of 37
ATF Form 4473s and indicating 64 violations. I'm
handing a copy to the Hearing Officer, Me. Frazier, the
court reporter.

HEARING OFFICER FRONCZARK: Government Exhibit

i4 is accepted inte the record.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MDB 21409
(410} 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 17 of 49 PagelD #: 133

102
1
2 (Government's Exhibit 14 marked and received in
3 | evidence.)
4 BY MR. BOYER:
5 eC. Ms. Valls, I'ii continue to add to your
6 stack. Again, as previcusly indicated, these were
7 records that were recovered from Frazier's Pawn Shop.
8 |And, again, it appears to have been compiled the
9 jwritten portions of the Form 4473, correct?
10 A, That's correct.
11 Qo. Okay. Let's take a look then at a few of
12 these here then. So on the second page, in this case,

13 |there is information written within here, the box is
14 around the certification date, but there is a date in
15 |there. Why would that date or why would that be

16 |indicated as a violation?

17 A. That date is 1/30/2016, and if you look down
18 at 19.a, which would be the date that the background
19 check was called in, that is 1/20/2017 which also

20 | corresponds with number 37 on the next page which is
21 |1/30/2017. So they have the incorrect date in the one
22 |that is boxed,

23 OQ. So the date that should be listed there in
24 |tblock 15 should be the same as that listed in box i9.a

25 as well as in block 37?

Free State Reporting, Inc.
i378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 18 of 49 PagelD #: 134

10

11

i2

13

14

15

16

17

18

19

20

21°

22

23

24

25

 

103
A. In this case, yes.
Q. Okay. That's what -- it should be the same.
A. It should be.
Q. In this instance, it's not.
A. In this case, it's not.
QO. And is that a violation of the federal

firearms regulations?

A. Yes.

Q. The next 4473, transaction number it looks
like 5433, also we've got a marker around block 15, and
is that for the same problem, same viclation?

A. It has an incerrect date. It actually has

the purchaser's birth date.

QO. Which was not --

A. The date in there.

Q. ~~ April 13, 2017?

A. No.

QO. All right. The next one, let me see if I --
and it looks like the next -- okay. And that continues

throughout the remainder of the Government Exhibit 14;
is that correct?

A. it appears so. On 5471 is not a date issued,
but there is an error on it.

Q. Yeah.

A. You want to do that one?

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-3 Filed 12/09/19 Page 19 of 49 PagelD #: 135

10

11

12

13

14

15

16

i?

18

19

20

2i

22

23

24

25

 

104

Q. Yeah, maybe let's do that just to clarify the
record. There's 12.a on transaction number 5471.
You've highlighted that --

A. Yes.

Q. ~- right? Why would that be -- is that the
same type of violation as that of listing the wrong
date in block 15?

A. It's the same citation --

Q. Okay.

A. -~ in the federal firearms regulations, yes.

Q. Okay. And so in this case, what should be
listed?

A. They should have marked their country of
citizenship, and that is blank, the purchaser of the
firearm.

OG. Okay. Now, is the -- and I should note that

the violations, so when going through, you know, you're
acknowledgement form and your inspections, when
speaking to the licensees, would you have informed them
that they needed to ensure that the transferee or the
buyer completely fi11 out 4473?

A. Yes, and actually as we go through it, and we
find errors, we usually take the forms to them and
explain to them, you've got a bunch that are blank on

this number, or you've got a bunch of incorrect dates.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974+0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 20 of 49 PagelD #: 136

10

Li

12

13

14

15

16

17?

18

19

29

21

22

23

24

25

 

105

So you need to make sure that you really look at those
pieces of information for the next time.

QO. And is that what you, in fact, did for
inspections that you participated in, in 2012 and 2014
with Mr. Frazier? |

A. Yes, that's standard operating procedure for
us.

QO. You would have informed them not only of the
violation but followed that up with the 4473 that shows
them what the error is?

A. Yeah, we usually show them the form as we do
the inspection, and then when we go over the
violations, we'll say, okay, remember we showed you
these numbers were not correct, and that's how we would
do it, yes.

Q. And were some of the violations that you
noticed, as you're going through the records that were
recovered pursuant to the search warrant, were some of
the violations noted repeat violations?

A. Yes.

Q. Okay. In other words, they had been
violations noted on previous inspections, but they
continued to have the same problem?

A. That's correct.

MR. BOYER: The next exhibit, Government

Free State Reporting, Ine.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 21 of 49 PagelD #: 137

1

10

11

12.

13

i4

15

16

17

18

19

20

21

22

23

24

25

 

106
Exhibit 15, is going to be a 15-page document

consisting of five 4473s with five violations. For
Clarification, I think I left this off previously for
the record, but Government Exhibit 13 would be for
violation of 478.21(a). Government Exhibit 14 was a
compilation of those 4473s that included violations of
478.124(c) (1). Government Exhibit 15 is going to be a
compilation of those 4473s that include.viclations of
478.2124 (c) (3) (4).

And, again, I'm marking Government Exhibit
15. A copy for the Hearing Officer --

(Government's Exhibit 15 marked for identification.)

THE WITNESS: Well, that's the whole stack
you gave me.

MR. BOYER: Oh, did I give you the whole
thing? Hand a copy to Mr. Frazier and to the court
reporter.

(Government's Exhibit 15 received in evidence.)

BY MR. BOYER:

QO. And, Ms. Vallis, you have a copy as well?
A. I ode.
Q. Okay. Let's take a look at this one. On the

second page there, there is a block 18.a, and it's
around the information listed under expiration date of

identification.

Pree State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 22 of 49 PagelD #: 138

10

11

120

13

i4

15

L6

17

18

19

20-

21

22

23

24

25

 

107
A. That's correct.
Q. What is the -- why is that highlighted?
A. It's an expired driver's license at the time
of this transaction. So we have in number 15, a

certification date of 4/24/17, and we also have a 19.a,
4/24/17. So this license was expired at the time of
this transaction.

Q. All vight. And is that ~~ in not having or
net using an expiration date, is that a violation of
478.124 (c) (3) (1)?

A. That's correct.

Q. Okay. It appears on the second 4473, which
would be transaction number 5443, we have the same

information highlighted in block 18.a.

A, That's correct.

Qo. And can you tell us, is that for the same
reason?

A. They put a birth year instead of putting the
correct year of expiration. So we don't know if this
license was expired or not. It was an incorrect date.

Q. Certainly the date, if we go by the date

alone, the date is well expired?

A. Yes, absolutely.
QO. Of that license.
A. Yes.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 9374-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 23 of 49 PagelD #: 139

108
1 QO. The next one would be it looks like

2 }|transaction number 5536. We've got two boxes that are
3 | highlighted on that page, and that's going to be in
4 j|block 18.a as well as in 19.d. Same problem in 18.a

5 |with the expiration date?

6 A. Yes,
7 QC. Okay. We don't know if that is the actual
8 jdate that is listed on the license. Certainiy if it

9 |was, that's an expired date?

10 A. That's correct, yes.

il Q. Okay. Indicate that the license is expired.
12 JAnd then 19.d, why is that highlighted?

13 A. Well, that is not a violation of the current

14 ones that we're talking about, 124(c) {3} (i).

15 Q. Okay.
16 A. This is a different violation, but this one
17 is a violation because it is blank. We have in 19.c,

18 |marked a delayed response, but we don't have a final
19 | response which would be marked in 19.d.

20 QO. Okay. And so when we go through then and we
21 jgo through the other exhibits, we may see this Form

22 4473, transaction number 5536, under that --

23 A. That's correct.
24 Q. -- specific violation?
25 A. Yes, that's correct.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 24 of 49 PagelD #: 140

169
1 on So each 4473, if they have multiple, couid

2 ~potentially contain not only multiple variations of the

3 .|sSame code, but different provisions of the regulations?

4 A. Yes,

5 Q. And that's the case here?

6 A. Yes.

7 | MR. BOYER: I'm marking Government Exhibit

8 |16. That's going to be a $6-page document consisting
9 [of 32 Form 4473s with 32 -- indicating 32 violations of
10 478.124 (c) (3) (iv) or 4. Government Exhibit 16, I'm
11 ;handing a copy to the Hearing Officer, Mr. Frazier,
12 |court reporter.
13 HEARING OFFICER FRONCZAK: Government Exhibit
14 16 is accepted on the record.
15 (Government's Exhibit 16 marked and received in
16 |evidence.)
17 BY MR. BOYER:
18 Q. Ms. Vallis, going through -- start on the
13 first page of Government Exhibit 16, note down here,
20 |block 12.a is highlighted.
21 A. Correct.
22 QO. And we've seen that before. This is where
23 the transferee or buyer should be marking country of
24 | citizenship?

25 A. Phat's correct.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 

 
Case 3:19-cv-00208-GMG Document 1-3 Filed 12/09/19 Page 25 of 49 PagelD #: 141

10

lil

12

13

14

15

L6

lL?

18

18

20

21

22

23

24

25

 

11¢

QO. And by not including that information, would
this be considered a viclation of 478.124 (c) (3) liv)?

A. To would be considered a violation, but f
can't tell you if it would be that one because, like I
said, we had multiple on the forms.

Q. Right, right.

A. I believe the (cc) (3) (iv) is more under the
background check section.

Qo. Right, which if we turn to the second page
then, we've got 19.c is highlighted.

A. That's correct.

Q. And why is it highlighted?

A. That would be the initial response that they
receive from NICS when they call in the background
check, and it's blank. So we don't know what the
answer actually was or if it was a delayed response or
what have you.

Q. Okay. And what's the point of -- why the
requirement to have the licensee fill this information
out?

A. So we know if the transaction was immediately
proceeded, whether it was delayed, if it was denied.
The only way we have of knowing now is that we have a
number up here for our next transaction-number, but we

don't know if it was delayed or if it was unapproved.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-3 Filed 12/09/19 Page 26 of 49 PagelID #: 142

10

il.

i2

13

14

is

16

17

18

19

20

21

22

23

24

25

 

lil
Q. And by not including that information, is

that a violation of 478.124 {c) (3) (iv)?

A. Yes.

Q. Looking at the next 4473, which would he
transaction number 5696, it appears we have the second

page of that 4473, the same problem with 19.c?

A. That's correct.

QO. And, again, same issue?

A, Yes.

oO. We don't know whether that was given as a

result of the next background check received, delayed,
denied?

A. That's correct.

Q. And finaily the next 4473, again not going
through ali of them, but this would be for transaction
2739, 19.c again is missing the information?

A. That's correct.

oO. Okay. And the remaining 4473s, I know
previously and in preparation for this hearing, you had

an opportunity to go through and review the

information?
A. Yes.
oO. It does, in fact, contain 32 violations. So

each Form 4473 would contain a violation --

A. That's correct.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 27 of 49 PagelD #: 143

10

Li

12

13

14

15 |

16

1?

18

19

20

21

22

23

24

25

 

i12

Q. -- of this provision?

A. Yes.

MR. BOYER: I'm marking as Government Exhibit
1? a three-page document consisting of one Form 4473
indicating one violation of 478.124(c) (4). I'm handing
a copy to the Hearing Officer, to Mr. Frazier, the
court reporter, and to Ms. Valls.
(Government's Exhibit 17 marked for identification.)

BY MR. BOYER:

QO. Ms. Valls, looking at this, if I go to the
third page, I note that there is a box, and let's see,
under block 27, around the word "pistol."

A. That's correct.

QO. Why would that be highlighted?

A. This was the firearm that was sold, that they
are listing out the information for the firearm, and if
you look at number 16, they have marked off long gun,
and also from my experience, it being a Remington 870,
it is a long gun as well as number 38 saying it's a 12-
gauge, which would indicate a long gun as well. So
they wrote the incorrect type of firearm that they
sold.

Q. And by not listing the correct firearm sold,
that would be a violation of 478.124(c} (4)?

A. Yes.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-3 Filed 12/09/19 Page 28 of 49 PagelD #: 144

10

Li

12

13

14

is

16

i?

18

19

20

21

22

23

24

25

 

113
Q. And, again, this would have been part of your

Giscussion with the licensee when going over his
requirements under the federal firearms regulations?

A. Yes.

MR. BOYER: If you will, just give me one
moment here.

HEARING OFFICER FRONCZAK: While you're
taking a moment, I'll mention that Government Exhibit
17 is accepted into the record,

(Government's Exhibit 17 received in evidence.)

BY MR. BOYER:

QO. And I know I haven't done this for all of
them, but I would note, so if you refer back to
Government Exhibit 1 --

A. Um-hunm.

Q. -- and you look at page 4 of the exhibit,
number 3 is Listed on top.

A. Okay,

Q. And you've got in subparagraph l(g),
violation of 27 C.F.R. 478.124 (c) (4)?

A. Yes.

Q. All right. Same provision that we're talking
about here?

A. That's correct, yes.

Q. Okay. And in that instance, so as part of

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 29 of 49 PagelD #: 145

i114
1 {the 2010 inspection, then you had three instances of

2 | noncompliance?

3 A. That's correct.
4 Q. And so this would be a repeat violation?
5 A. Yes.

6 Qo. Okay. I know I haven't done that with every
1 single one.

8 MR. BOYER: I'm marking as Government Exhibit
9 118 a l2-page document consisting of four Form 4473s,
10 | containing four violations of 478.124{c}) (5). I'm

li [handing a copy to the Hearing Officer, Mr. Frazier, the
12 court reporter, Ms. Valls.
13 HEARING OFFICER FRONCZAK: Government Exhibit
14 18 is accepted into the record.
15 | (Government's Exhibit 18 marked and received in

16 |evidence.}

17 BY MR. BOYER:
18 Q. Ms. Valis, I'm looking at the first Form 4473
i9 which would be transaction number 5695. If I look on

20 |page three, block 37 appears to have a bold block

21 around the date listed there.

22 A. Yes.
23 QO. Why is that?
24 A. That date is incorrect. If you look at

25 |jnmumber 15, it is dated 8/23/17, and 19.a is also dated

Free State Reporting, Ine.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 30 of 49 PagelD #: 146

10

1i

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

215
8/23/17. Therefore, the date of the transaction cannot

be the day before those dates. That date would be
incorrect.

Q. So if you go strictly by the dates, this
would suggest that the firearm was transferred prior to
completion of the -- well, prior to the certification
date as well as the date listed in 19.a?

A. Correct.

QO. And is not having that date accurate, is that
a violation of 478.124 ({c} (5)?

A. Yes.

QO. Moving to the next Form 4473, it would be
transaction 5213. It appears this again, block 37 has
the incorrect date, and can you tell us why that is
highlighted?

A. Again, if you go back to 15, block 15, the
date is 1/26/17. The date is also 1/26/17 for 19.a.
And the date in block 37 is 1/25/17.

QO. All right. And the next 4473, that would be
transaction number 5909. Tt, too, contains the same
issue in bleck 37?

A. That's correct.

QO. Just give me one moment. Referring then
back, Ms. Valls, to Government Exhibit 1, this would be

subparagraph i(h), indicate there the violation of

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 31 of 49 PagelD #: 147

10

Li

12

13

14

15

16

1?

18

19

20

2i

22

23

24

29

 

i116
178.124(¢)(5} [sic], correct?
A. That's correct, yes.
Q. In that instance, there was five violations
noted?
A. Yes.
Q. Okay. So, again, this would indicate a

repeat violation?
A. Yes.
Q. And it appears in 2011, down at the bottom of

that page, S(c).

A. Yes.

Q. Same violation?

A. Yes.

Q. And to paragraph 9{f), same violation?
A. Yes.

MR. BOYER: I'm marking Government Exhibit
19. It's going to be a nine~page document consisting
of three Form 4473s and consisting of two violations of
478,126(a). I'm handing a copy to the Hearing Officer,
Mr. Frazier, the court reporter, and Ms. Valls.
(Government's Exhibit 19 marked for identification.)

BY MR. BOYER:

Oo. All right. Ms. Vallis, I guess let's go to

the third page of Government Exhibit 19. That would be

for transaction number 5407.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 32 of 49 PagelD #: 148

10

11

12

13

140

15

16

17

18

19

20

21

22

23

24

25

 

il?
A. Wait a minute. I have 5239 on top. Is this
part of -- the bottom part of somebody's. I have two

on the bottom. Let me check, 5239 --

MR, BOYER: Yeah, it should be. If everybody
could do a count.

THE WITNESS: Yeah, 5239 should be on the
bottom. So somebody's missing a 5239.

MR. BOYER: Let me check. Maybe the court
reporter. I believe I shortchanged the court reporter.

HEARING OFFICER FRONCZAK: While you're doing
that, I'm just going to say Gevernment Exhibit 19 is
accepted into the record.
(Government's Exhibit 19 received in evidence.)

MR. BOYER: I'm handing a complete copy of
Government's Exhibit 19 to the court reporter.

BY MR. BOYER:

Q. Ms. Valls, looking then -- iet's start this
over. So I've got transaction number 5407.

A. Correct, yes.

Qo. And if I turn to the third page, I've got

here a biock around information there at the top of the
page. What's the block indicate?

A. It indicates the firearms that were sold to
this particular individual, and in this case, these are

two handguns that were sold on the same day to the same

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MP 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 33 of 49 PagelD #: 149

10

li

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

118
individual.
Q. All right. And why would that information he
highlighted?
A. The licensee is required to report multiple

sales of handguns, which means that they have sold more
than one handgun to the same individual within a 5-day
period. In this case, it was on the same day. And we
did not find any corresponding multiple sale form
filied cut, nor did we have any on our trace history
reports.

Q. Would that failure to notify then at the
multiple sale be a violation of 478.126{(a)?

A. Yes, that's correct.

QO. All right. And then I note that -- so we've

got only two viclations but we've got two more 4473s?

A, That's correct.
Q. And can you explain why that is the case?
A. On Form 5244, we have a handgun that was sold

to a Rodney Ruppenthal on February 10, 2017, and then
we also have a firearm, a handgun, that was sold to
Redney Ruppenthal, same address on both forms, on
2/8/17. So this indicates that it was more than one
handgun sold to the same individual within a 5-day
period that a multiple should have been filled cut for.

QO. And none was actually filed?

Free State Reporting, Ine.
1378 Cape St. Claire Road
Annapolis, MD 21403
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 34 of 49 PagelD #: 150

10—

il

12

3

14)

LS

16

1?

18.

193

20

21

22

23

24

25

 

119
A, We did not find any in Frazier's files, nor
did we find any on our trace history report, no.
Q. Referring back then to Government Exhibit 1

and looking on the sixth page of that exhibit, number 5
listed up top.

A. Yes.

Q. It appears that this would be -- the same

violation was noted in 2014 --

A. That's correct.

O. -- during that inspection?

A. Yes.

QO. SO, again, in this we have another repeat

violation?
A. Yes.

MR. BOYER: I'm marking as Exhibit 20 a
three-page document consisting of one Form 4473
containing three violations of 478.102(a). And a copy
for the Hearing Officer, Mr. Frazier, and to the court
reporter, Ms. Valls.

HEARING OFFICER FRONCZAK: Government Exhibit
20 is accepted inte the record.

(Government's Exhibit 20 marked and received in
evidence.)

BY MR, BOYER:

QO. And as indicated, there were three violations

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974=0947

 
Case 3:19-cv-00208-GMG Document 1-3 Filed 12/09/19 Page 35 of 49 PagelD #: 151

20

il

12

13

14

15

16

1?

18

13

20

21

22

23

24

25

 

120
here. Can you speak to those three violations?
A. Well, the first on 12.a is not actually part
of 102 (a).
Q. Oh, okay.
A. But they failed to answer that question. It

is blank, and that's why that one is a violation, but
it is not part of 102 (a).

O. Okay.

A. So 102(a) is on the second page where we have
19.b and 19.c blank, 19.b being the NICS transaction
number when the licensee is given when they call ina
background check and get a proceed. And then 19.c
would be where they would indicate whether they got a
delayed response, proceed response, or denied response.
In both cases, they are blank, and we have nothing to
indicate that a background check was actually called
in. And I will also add that on 21 in West Virginia,
we do have something that will override the background
check. So we will look at number 71 to see if the
purchaser provided anything, and in this case, they did
not. Soa we have nothing to show that they were
aporoved to get this firearm.

Q. Okay. And when you say 21, that's block 21
on --

A. Block 21, yes.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 36 of 49 PagelD #: 152

190

Li

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

121

Q. Okay. That's where it would be annotated
that there's an exception to this?

A. That's correct.

Q. Okay. And by not listing that information,
there's no way that again a background check was
performed?

A. There's no way that we can tell if a
background check was performed, no.

Oo. Okay. And if there's no way to confirm that

one was done and that, in fact, one wasn't done, would
that be a violation of 478.102(a)?

A. Yes, that's correct.

Q. So I'd note then that would be a single
violation.

A. Well, it depends on how you look at it. Two

blocks are technically blank.

Q. Okay.
A. In this case, it's 102(a), which is different
than not filling out a form. This is actually a sale

that shouldn't have taken place.

QO. I see.

A. So it is one instance with these two blocks
that would be put together.

Q. Iounderstand. That's all the questions I

have for you, Ms. Valls.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 37 of 49 PagelD #: 153

10

11

12

13

14

15

16

1?

18

19

20

24

220

23

24

25

 

122
A. All righty.
HEARING OFFICER PRONCZAK: Mr. Frazier, do
you have any questions of Ms. Valls?
MR. FRAZIER: <A couple.
CROSS ~-EXAMINATION
BY MR, FRAZIER:
Q. Referring back to the gun that was supposed

to be a machine gun, do you know when Bill called in?
Did you know? Did he call in, do you know if it was

the same day he got the gun in or a month later?

A. I don't know.
Q. Did anybody tell him not to sell the gun?
A. Not that I'm aware of.

MR. FRAZIER: Okay. That's all my questions.
REDIRECT EXAMINATION
BY MR. BOYER:

Qo. And just for clarification, again for the
record, I would note that that particular transaction
turns up what Hoffman related to Ms. Vallis and was
later passed onto Special Agent Martin, is not a
violation that is noted nor ineluded in the notice to
deny the new application.

A. That's correct.

(Witness excused.)

HEARING OFFICER FRONCZAK: Thank you. At

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 38 of 49 PagelD #: 154

10

il

12

130

14

15

L6

17?

18

19

20

21

22

23

24

25

 

123

this time, we're ready to proceed with your
presentation of anything you may have.

MR. VANN; Actually, before we start --

HEARING OFFICER FRONCZAK: Do we need a
break?

MR. VANN: -- het's take a break. It's
12:56. TI need 20 minutes from 1 to 1:20 at most for a
conference call that I just can't get out of. Can we
reconvene at 1:20?

HEARING OFFICER FRONCZAK: Is that okay with
everybody else?

MR, VANN: 1:20. That gives him 20 minutes
to look through this stuff anyway because I feel that's
appropriate at this moment.

HEARING OFFICER FRONCZAK: Absolutely.

MR. VANN: So you can look through it because
there's quite a volume of material.

HEARING OFFICER FRONCZAK: Okay. So at
12:26, we will be off the record, and we'll resume in
20 minutes. Okay. Thank you.

(Of£ the record at 12:56 p.m.)

(On the record at 1:17 p.m.)

HEARING OFFICER FRONCZAK: Okay. Tt is 1:17,
and we are back on record.

Mr. Frazier, it's your turn to present

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 214038
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-3 Filed 12/09/19 Page 39 of 49 PagelD #: 155
124

1 jevidence and anything -- any discussion you want to
2 jthave regarding why your federal license renewal should
3 jnot be denied.
4 MR. FRAZIER: The first thing I want to say
5 4is that obviously it appears that probably 39 percent
6 fof the paperwork is under William Hoffman. You know, I
7 guess I gust relied on him, being him working at cther
8 gun shops in the past, and he told me he knew what he
39 was doing and he knew all about the paperwork and what
10 needed to be done. Obviously, that wasn't factual.
1i I also brought with me stuff that I have been
12 :doing to make sure all the paperwork is right and would
13 |iget stuff in. fI'til give you my Exhibit 1, and it's six
14 pages.
15 You get a copy of that, correct?
16 (Applicant's Exhibit 1 marked for identification.)
17 MR. BOYER: And just to be clear,
18 Mr. Frazier, so would this be actions that you've taken
19 |since --
20 MR. FRAZIER: Since Bill's been gone. Since
21 the's not working there,
22 MR. BOYER: Since Bill's been gone. Okay.
23 {So I understand and appreciate you taking the effort.
24 I would object to the admission of these

25 |Jexhibits simply because this hearing is simply based on

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(4410) 974-0947

 

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 40 of 49 PagelD #: 156

10

1a

12

13

14

15

16

17 .

18

19

20

21

22

23

24

25

 

125
the violations and during that I guess that led up to

recovery of the documents and the violations that were
noted therein. And so in case law, unfortunately, you
know, rules against the licensee in terms of remedial
action or corrective actions that have been taken
since, it's net a matter for consideration for purposes
of these hearings.

HEARING OFFICER FRONCZAK: I'll take that
into consideration, but I am going to allow it to be
entered into the record as Exhibit 1 for the FFL.
(Applicant's Exhibit 1 received in evidence.)

MR. FRAZIER: Thank you. Anybody else gets a
copy?

MR. BOYER: Yeah, yeah, make sure. He's the
most important one,

HEARING OFFICER FRONCZAK: I just want to be
clear, too, for Exhibit 1, this is showing what
exactly?

MR. FRAZIER: It's a six page ~~ what it is,
the first page is a contract that when we put a gun in,
it goes into our computer system. This is a copy of
the contract. And then there's checkmarks beside each
firearm. That is me personally noting that I logged
these into the book.

The second page is a page from our computer,

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974+0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 41 of 49 PagelD #: 157

126
1 jbut I did not know that it would print out all the guns

2 jin and out, and if you look at, it's got checkmarks by
3 feach side. On the first column, this is just backing
4 [up the contract, that each gun gets logged in, in the
5 |book and with a name, which is in response to this that
6 we print out that we can make sure all these are

7? |loaded in.

8 And then the next four pages is an actual

9 4473. Then there's two checkmarks at the top, that's
10 |one, me, that I've logged it out and the second

11 checkmark is that I've went over everything, making

12 sure everything's in, and also the very last page, we
13 [copy a driver's license te keep with all the paperwork
i4 |now also, and if they have a concealed carry form, we
15 copy that also.

16 And the second exhibit, Number 2, is just

1? our ~~ everything that we've -- I printed this out back
18 |in March of this year, when I knew the hearing was

19 |coming up, just kind of showing the percentage of
20 jbusiness we do. If you look on page 9, and this is
Zi just showing how much percentage of guns that we do,
22 |why it's kind of pertinent that I keep my license. If
23 [you look at it, just on page 9, if you add it up, the
24 |principal invoived, all four percentage, is 38.44

25 [|percent of our business just in buys of firearms, and

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 42 of 49 PagelD #: 158

127
1 [then the pawns is actually 28 -- it looks like 21.57
2 jpercent in pawns.
3 (Applicant's Exhibit 2 marked for identification.)
4 MR, BOYER: And the pawns, I'm sorry. The
5 pawns are firearms only or --
6 MR. FRAZIER: Yes, just firearms.
7 MR. BOYER: Okay.
8 HEARING OFFICER FRONCZAK: So basically what

9 | you're saying then is that 59 percent of your total

10 |business conducted is a combination of firearm sales

11 | and pawned firearms?

12 MR. FRAZIER: I do not know if that

13 fpercentage totals, but pawns and that is 59 percent. I
14 would say of ail our stuff that we buy in -- this was
15 | from January through December of 2018, this log, of all
16 ;|the things that we bought throughout that year, 38.44
17 percent was purchase of handguns or purchase of

18 firearms, and then of the pawns, it's 21.57 percent of
19 |the pawns. So I would think that it was separated

20 jbetween buys and pawns, not a total together.

21 HEARING OFFICER FRONCZAK: To accept
22 Licensee's Exhibit 1 into the record.
23 (Applicant's Exhibit 2 received in evidence.)
24 HEARING OFFICER FRONCZAK: But I'm also going

25 ../to let Government counsel look at it.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 

 
Case 3:19-cv-00208-GMG Document 1-3 Filed 12/09/19 Page 43 of 49 PagelD #: 159

128
1 MR. FRAZIER: You can have my copy if you
2 want.
3 MR. BOYER: I make the same objection to

4 lApplicant'!s or Licensee's Exhibit Number 2 on the same
5 {basis, just the fact that we're -~ it gces outside the
6 scope cf the hearing, the reason why we're here today,
7 |your evidence. What I may do is just burn a quick

8 icopy, you know, when we're done.

i) MR. FRAZIER: You can have mine.

10 MR. BOYER: Yeah.

il MR. FRAZIER: I don't need it.

a MR. BOYER: Okay. Yeah. All right.

i3 MR. FRAZIER: I don't need it.

i4 MR. BOYER: Ftil do that.

i5 MR. FRAZIER: And that's all I brought.
16 HEARING OFFICER FRONCZAK: Do you have

1? anything else you'd like to say --

18 MR. FRAZIER: Just that --
19 HEARING OFFICER FRONCZAK: -- or state?
20 MR. FRAZIER: Just the same thing that I've

21 |iterated before, that as I stated, just going through,
22 iskimming through $9 percent of this, the viclations

23 |were William Hoffman's responsibility. And as far as
24 |the transactions he did, selling -- making straw

25 purchases, whatever he has done, is solely on him. I

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 214083
{410) 974-0947

 

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 44 of 49 PagelD #: 160

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

129
had nothing to do with it. If he said that I did, he's

@aliar. I never knew he was selling guns. He didn't
come to mé and say, hey, should we sell this or not
because I told him before, like I told any other guys
that work for me, if you think it's an issue, just teil
me, no, you're not licensed to sell it to them. And
I've always told everybody that. That's all I have.
MR. VANN: We have a few questions then for
Mr. Frazier.
(Whereupon,
DAVID M. FRAZIER II
was called as a witness by and on behalf of the
Government and was examined and testified as follows:)
DIRECT EXAMINATION
BY MR. VANN:

QO. Mr. Frazier, I just want to get a few things
straight. Number one, you do understand your
obligations as a firearms dealer, correct?

A. As far as -«

QO. Your obligations, what you're required to do,
writing the 4733s, keeping A&D book --

A. Yes, sir.

QO. ~~ those types of things? You understand
that's issues?

A. Um-hum,.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
{41G) 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 45 of 49 PagelD #: 161

1¢

Li

12

13

14

15

L7

18

13

20

21

22

23

24

25

 

130
Q. You've been briefed on those --
A. Yes, sir.
Q. “~~ and you acknowledge those; is that

correct?

A. Yes, sir.

on So you know what your duties are and what
your responsibilities are as a licensee to sell guns?

A. Yes, and like I said, when I hired Bill, I
thought that he was going to handie all that.

QO. But you still understand as well, right? I
mean youtre continuing to do it now.

A. Yes,

Q. And you've taken steps to ensure that there's

going to be compliance with those?

A. Yes, sir.

Q. And you know what to comply with?

A. Yes.

Q. Do you have access to resources that would

help you with that as well? Do you have a White Book?
A. A White Book?

Oo. Uh-huh.

A. No, I never heard of a White Book.

Qo. The Federai Firearms Manual that they give
you.

A. Oh, I'm sorry. 1 mean they gave it to me

Free State Reporting, Ine.
i378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-3 Filed 12/09/19 Page 46 of 49 PagelD #: 162

10

11

12

13

14

15

16:

1?

18

is

20

21

22

23

24

20

 

131

when I first got my license.

QO. So you got it?

A. Yes.

Q. And you've also had some dealings with IOIs,
correct? With the investigators?

A, Eileen, yes.

Q. With Eileen?

A. Um-hum.

a. And you've got her phone number. You can
call her if you've got a question.

A. Yes, and I have before, yes.

QO. And you have called her?

A. Um-hum.

QO. Okay. So if you had a question about what to
do properly, you would call her?

A. Yes.

Q. Okay. And you do also understand that you

have responsibility for your employees?
A. Yes.
MR. VANN: Okay. No further questions.
(Witness excused.)
HEARING OFFICER FRONCZAK: Nothing else? Do
you have anything else?
MR. FRAZIER: No, sir.

HEARING OFFICER FRONCZAK: Okay. Se I want

Free State Reporting, Inc.
i378 Cape St. Claire Road
Annapolis, MD 21409
(410} 974-0947

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 47 of 49 PagelD #: 163

10

li

12

13

14

is

L7

18

193

20

21

22

23

24 -

29

 

132

to thank everyone. I believe we have all the
information that I need. I will make my final decision
based on the information provided at the hearing today
and the record that was presented before me.

If the decision is that the Licensee's
application will not be denied, you will receive a
written notice of that decision. In the event that
it's determined that the Licensee's application will be
denied, you will receive a final notice of denial of
application. You will also receive a copy of my
findings and conclusions. If you receive a final
notice, you may file a request in federal District
Court in the district where you conduct business under
the provisions of Section 923(f) (3), Title 18, United
States Code, for a de novo hearing. This request must
be submitted within 60 days of the receipt of the final
notice.

At this time, as I just mentioned befere, is
there anything else anyone would like to add to the
record?

MR. BOYER: None from the Government.

MR. FRAZIER: None from me.

HEARING OFFICER FRONCZAK: Okay. If there is
nothing further to add, the time is 1:27 p.m. This

hearing is officially closed.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-3 Filed 12/09/19 Page 48 of 49 PagelD #: 164

10

Li

12

L3

a4

L5

16

1?

18

19

20

21

22

23

24

25

 

(Whereupon, at 1:27 p.m.,

above-entitled matter was closed.)

Free State Reporting,

133

the hearing in the

Inc.

1378 Cape St. Claire Road

Annapolis,

(410)

974-0947

MD 21409

 
Case 3:19-cv-00208-GMG Document1-3 Filed 12/09/19 Page 49 of 49 PagelD #: 165

10

1i

12

13

14

15

16

Ll?

18

13

20

21

22

23

24

25

 

134
CERTIFICATE

This certifies that the attached proceeding before the
BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES
IN THE MATTER OF: DAVID FRAZIER II dba
FRAZIER'S PAWN SHOP
PLACE: Martinsburg, WV

DATE: August 21, 2019

was held according to the record, and that this is the
original, complete, true and accurate transcript which
has been compared to the recording accomplished at the

hearing.

 

Bradley Weirich

Court Reporter

Free State Reporting, Ine.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
